UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6935


MARCUS ALBINUS JOSEPH, a/k/a Marcus A. Joseph, a/k/a Marcus
Albines Joseph,

                Plaintiff - Appellant,

          v.

HENRY M. TURBEVILLE; ANNELLE G. POWELL, Magistrate Judge in
Clarendon County; GARY MARTIN; WADE S. KOLB; JOSEPH COKER;
SCDC DIRECTOR STIRLING; WARDEN BERNARD MCKIE, of Kirkland
Correctional Institution,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:15-cv-00412-RMG)


Submitted:   October 15, 2015             Decided:   October 20, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcus Albinus Joseph, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marcus Albinus Joseph appeals the district court’s order

accepting     the     recommendation    of    the     magistrate      judge      and

dismissing without prejudice as frivolous his 42 U.S.C. § 1983

(2012)   complaint.       We   have   reviewed      the   record    and   find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         Joseph v. Turbeville, No. 2:15-cv-00412-

RMG   (D.S.C.   May    19,   2015).    We    dispense     with     oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                          AFFIRMED




                                       2